Citation Nr: 0522664	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  98-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
multiple wounds of the abdomen with scars.  

2.  Entitlement to a separate evaluation for muscle group 
injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  The veteran's military occupational specialty was 
light weapons infantryman.  His awards and decorations 
include the Silver Star, Combat Infantryman Badge (CIB), and 
a Purple Heart for combat service in Vietnam.

The issue on appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to an 
increased evaluation for multiple shrapnel wounds of the 
abdomen with scars.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in April 2000, June 2003 and November 2003 
for additional development and adjudicative action.  

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  The veteran's scarring from multiple wounds of the 
abdomen is not tender and painful, poorly nourished or 
ulcerated, superficial and unstable, and does not limit the 
function of the part affected.  

2.  Residuals of shrapnel wound to the abdomen have resulted 
in a moderate muscle injury.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for multiple 
wounds of the abdomen with scars have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.73, 4.118, Diagnostic Code 7805 (2001 & 2004).

2.  The criteria for a 10 percent evaluation for muscle group 
XIX injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.73, Diagnostic Code 5319 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give VA 
everything the veteran has in his possession pertaining to 
the claim.  

In the instant case, VA has notified the veteran and his 
representative of the information and evidence not of record 
that is necessary to substantiate his claim for an increased 
evaluation in a letters dated in June 2003 and October 2004.  
VA informed the veteran that in order to establish an 
increased evaluation, the evidence would need to show that 
his disability was worse than what the current evaluation 
contemplated.  

The letters also notified the veteran that VA was responsible 
for getting relevant records held by any federal agency, 
which included service medical records or other military 
records, and medical records at VA hospitals.  VA also told 
the veteran that on his behalf, it would make reasonable 
efforts to obtain any relevant records not held by a federal 
agency, which could include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  VA noted that in order to obtain any 
records, the veteran would need to provide it with enough 
information about the records so that VA could request them 
from the person or agency who had them.  Finally, the veteran 
was requested to submit any relevant evidence that he had in 
his possession to the RO.    

Additionally, VA has notified the veteran the reasons why an 
increased evaluation cannot be granted in the rating 
decisions on appeal, the statements of the case, and the 
supplemental statements of the case.  The March 1998 
statement of the case and the August 2003 supplemental 
statement of the case also fully provided the laws and 
regulations pertaining to entitlement to the benefit sought.  
The duty to notify the veteran has been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

The Board recognizes that the VCAA notice sent to the veteran 
was subsequent to the rating decision which gave rise to this 
appeal; however, the Board finds no prejudice to the veteran.  
First, the veteran's claim was submitted prior to the 
enactment of the VCAA and therefore a VCAA letter could not 
have been sent prior to the issuance of the rating decision 
on appeal.  Regardless, the veteran was adequately furnished 
with the type of notice required by VCAA and has had an 
opportunity to identify evidence and submit evidence in 
connection with his claim.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error, as it pertains to this issue.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO's subsequent actions and 
notice to the veteran effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was informed of the evidence necessary to 
substantiate his claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of these claims for 
further notice of VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained both private medical 
records and VA medical records.  The veteran has been 
examined by VA in connection with his claim for an increased 
evaluation.  The veteran has not indicated the existence of 
any additional records that would aid in substantiating the 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

II.  Factual Background

A rating decision dated in April 1970 granted service 
connection at a noncompensable evaluation under Diagnostic 
Code 7301 for postoperative residuals of an abdominal wound.  
During service, the veteran sustained multiple shell fragment 
wounds, including to his abdomen.  He also underwent 
abdominal surgery, from which he recovered.  A rating 
decision dated in August 1970 assigned a noncompensable 
evaluations for multiple shell wounds of the abdomen, scars 
under Diagnostic Code 7805 and postoperative residuals of 
abdominal wound under Diagnostic Code 7301.  

The veteran requested an increased rating in February 1997.  
The issue on appeal as developed and perfected by the 
veteran's May 1998 substantive appeal is the issue of a 
rating in excess of 0 percent for multiple shell wounds of 
the abdomen, scars, under Diagnostic Code 7805.  

The veteran underwent a VA examination in August 1997, and 
his history of having been struck in the abdomen with 
shrapnel as well as requiring surgery for a perforated large 
bowel secondary to shrapnel injury was noted.  The examiner 
stated that there were two scars on the veteran's abdomen: 
one in the midline from the sternum to just distal to the 
umbilicus and another in the left upper quadrant that was x-
shaped.  There was no hernia palpable along the incisions.  
The assessment was status post abdominal injury with 
colostomy and revision, asymptomatic since 1975.  

During VA examination of March 1998, the examiner noted that 
the veteran's shrapnel wounds involved, in part, the abdomen 
with multiple lacerations and rupture of the colon.  
Subsequent adhesions had improved.  The veteran reported that 
he had occasional small pains in the abdomen, which he 
attributed to adhesions or scar tissue; this was mainly with 
heavy exertion.  The veteran stated that the problem was not 
nearly as severe as it used to be.  On physical examination, 
a surgical scar was present in the midline, about 15 
centimeters (cm) in length, and it was well-healed and 
nontender.  There was a 6 cm horizontal scar to the left of 
the umbilicus from where the colostomy was, and that was 
well-healed without tenderness.  The diagnosis was 
intermittent pain in areas where shrapnel wounds occurred 
with well-healed, nontender abdominal scars.  The examiner 
stated that there was no sign of inflammation or inadequate 
healing.    
  
In May 1998, the veteran submitted two color photographs of 
his abdomen in which he held a yardstick to demonstrate the 
length of the scarring.  

A Memorandum opinion from a VA examiner dated in August 2001 
indicates that according to medical records and interview of 
the veteran, he incurred a shrapnel injury during service.  
Following physical examination, there was no evidence of 
pulling pain during movements of the body, no abdominal 
distention and no other associated symptoms such as colic, 
nausea, vomiting, constipation or diarrhea.  The veteran held 
several jobs after service and he had not left any of them 
due to the abdominal scars.  The impact of the shrapnel 
wounds on the gastrointestinal functioning appeared to be 
minimal.  It was noted that the veteran concurred in that 
assessment.  

The veteran was afforded a VA examination in February 2002.  
Physical examination of the abdomen showed that it was soft 
and nontender.  

During VA examination of July 2003, the veteran stated that 
he had no problems with his scars; there had been no pain, 
infection or drainage.  On physical examination, extensive 
abdominal scars were noted:  a vertical scar which was 18 cm 
long and 1.5 cm wide, with depressed surface, and just to the 
left of that, a horizontal scar which was 9.0 cm long and 1.5 
cm wide, with a depressed surface.  Neither of the scars were 
adherent to underlying tissues nor were they tender.  Both 
scars were well healed.  Main disfigurement was related to 
the abdominal surgical scars.  Photographs were taken and 
included for the record.  The assessment was scars related to 
shrapnel wounds with disfigurement of the abdomen with one 
scar exceeding 13 cm, both scars over 0.6 cm in width and the 
contour of both was depressed on palpation.  Skin texture was 
somewhat shiny over the scars only, and the underlying soft 
tissue appeared to be normal.  There was no evidence of 
induration.  

III.  Criteria & Analysis
Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is the primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).

"The basis of disability evaluations is the ability of the 
body as a whole...to function under the ordinary conditions of 
daily life including employment.  [When] the...abdominal 
wall...[is] affected, evaluations are based upon lack of 
usefulness of the part or system, especially in self-
support."  38 C.F.R. § 4.10 (2004).  

Effective August 30, 2002, an amendment was made to the 
rating schedule regarding the evaluation of skin/scar 
disabilities.  Prior to August 30, 2002 for scars that are 
superficial, poorly nourished, with repeated ulceration a 10 
percent evaluation is provided under 38 C.F.R. Part 4, 
Diagnostic Code 7803.  For scars that are superficial, tender 
and painful on objective demonstration, a 10 percent 
evaluation is provided under 38 C.F.R. Part 4, Diagnostic 
Code 7804.  For other scars the basis of evaluation is rated 
on limitation of function of affected part in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7805. 

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Diagnostic Code 7802 for a scar other 
than on the head, face, or neck, that is superficial and does 
not cause limited motion, if the area of the scar is 144 
square inches or greater.  The revised Diagnostic Code 7803 
provides a 10 percent rating for scars that are superficial 
and unstable.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial, painful 
on examination. An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  Other scars are to be rated 
based on limitation of function of the part affected under 
Diagnostic Code 7805. 38 C.F.R. § 4.118 (2004).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The provisions of 38 C.F.R. § 4.31 provide that in every 
instance where the schedule does not provide a zero percent 
evaluation for the diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Analysis - Abdominal Scars

The service-connected multiple wounds of the abdomen with 
scars have been evaluated as noncompensably disabling under 
38 C.F.R. Part 4, Diagnostic Code 7805, which provides for 
scars to be rated based on limitation of the affected parts.  
After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation for multiple wounds of 
the abdomen with scars.  

Initially, the various VA examinations during the pendency of 
the appeal do not demonstrate that the veteran has any 
limitation of the abdomen secondary to the scarring, as 
required under Diagnostic Code 7805.  Specifically, in August 
1997, the examiner declared that the status post injury was 
asymptomatic.  In August 2001, the examiner noted that there 
was no pulling pain during movements of the body.  Similarly, 
in July 2003, the examiner observed no pertinent problems 
with the scarring, and the veteran concurred.  Accordingly, a 
higher/compensable evaluation under Diagnostic Code 7805 is 
not warranted.    

The Board's analysis does not end there.  The other 
Diagnostic Codes that pertain to scars must also be reviewed.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During the 
various medical examinations, none of the requisite criteria 
for a compensable evaluation were documented, including 
evidence of scarring this was poorly nourished, with repeated 
ulceration, or unstable.  There is no evidence that there is 
underlying soft tissue damage (on VA examination in July 2003 
the underlying soft tissue was normal).  It was recognized 
that there was intermittent pain in areas of the shrapnel 
wounds as diagnosed on the March 1998 examination; however, 
the evidence as a whole does not support a 10 percent rating 
for tender and painful scars on "objective demonstration."  
Rather, objective demonstration on examinations, including in 
March 1998, consistently reveals well-healed nontender 
scarring.  As of July 2003, there had been no pain, infection 
or drainage.  Accordingly, whether consideration of the old 
or revised criteria is applied, a compensable disability 
evaluation is not in order under Diagnostic Code 7803 or 
7804.  

Finally, the veteran has provided photographs and VA also has 
taken photographs of the veteran's abdomen as another method 
of showing the extent of the service-connected disability.  
The revised Diagnostic Code 7802 provides for a 10 percent 
rating if the area of the scar is 144 square inches or 
greater.  Specifically addressing this matter, the July 2003 
examiner identified the measurements of the scarring  -- it 
is not of the required dimension.  Therefore, a compensable 
evaluation is not appropriate under this Diagnostic Code.  
See 38 C.F.R. § 4.31. 

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
abdominal scarring is worse than the current noncompensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, at the time of the multiple VA 
examinations, the examiners found no limitation of function 
related to the residual scar.  The Board attaches a lot of 
probative weight to the clinical findings of skilled, 
unbiased professionals.  To this extent, the preponderance of 
the evidence is against his claim, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  

Therefore, the Board finds that evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, is superficial and unstable, tender and painful 
on objective demonstration, or that it limits the function of 
his abdomen to warrant a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2001 & 2004). 

Muscle Group

However, the evidence does reflect that there was more than 
just a scar at the time of injury.  The wound was perforated 
and caused initial internal damage that required surgical 
repair.  Based upon the history of the wound, it may only be 
considered through and through.  The wound was not 
superficial or simple.  The scar may not be considered 
minimal based upon size and description.  Although the muscle 
injury could not be described as moderately severe based upon 
any report, the disorder more closely reflects the criteria 
for a moderate muscle injury under Diagnostic Code 5319, 
which addresses the muscles of the abdominal wall.  See 
38 C.F.R. § 4.73, Diagnostic Code 5319.  Accordingly, a 10 
percent evaluation is warranted based upon moderate muscle 
injury to the abdominal wall rather than the scar.

Extraschedular consideration

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2004).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected scar 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected scarring is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect frequent periods of 
hospitalization due to such disorder or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on "average" 
impairment of employment.  Indeed, in an August 2001 
Memorandum, a VA examiner noted that the veteran had held 
several jobs after service, and he had not left any of them 
due to the abdominal scars.   

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




ORDER

Entitlement to a 10 percent evaluation for muscle group XIX 
injury is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

A compensable evaluation for multiple wounds of the abdomen 
with scars is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


